■ EJECTMENT for a tract of land called Tur mids Struggle, lying in Worcester County.
At the trial of this cause at the Assises, the plaintiff offered in evidence a grant to John Tur mil, dated the 25th of March, 1751, for the tract of land, for which this ejectment was brought. Which grant the Court permitted and allowed as a good and legal grant, notwithstanding it appeared in evidence that John Turvill, to whom and in whose name the grant was made, died some years before . the issuing of the same; but after the making of the survey, and the return of the certificate upon which the grant was made. To this opinión the defendant excepted.
The Provincial Court adjudged the exception good, and set aside the verdict which was for the plaintiff.